DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation “the capping pattern covers the second facet” recited in claim 3 is duplicated from the limitation “the capping pattern covers the second facet” recited in base claim 1, line 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 9,570,556) in view of Tai et al (US 2019/0319098).
Regarding claims 1 and 3, Lee (Figs. 5A, 12 and 14, especially Fig. 14) discloses a semiconductor device, comprising: a substrate 10M including an active pattern; a gate electrode 44 running across the active pattern; a source/drain pattern 60 adjacent to one side of the gate electrode and on an upper portion of the active pattern; an active contact 100 (labeled in Fig. 12) electrically connected to the source/drain pattern; and a silicide layer 70 (labeled in Fig. 12, column 8, lines 35-36) between the source/drain pattern and the active contact, wherein the source/drain pattern 60 includes: a body part (62/64) including a plurality of semiconductor patterns (column 6, lines 17-22); and a capping pattern 66 on the body part, wherein: the body part has a first facet, a second facet on the first facet, and a corner edge defined where the first facet meets the second facet, the corner edge extending parallel to the substrate, the capping pattern 66 covers the second facet of the body part and exposes the corner edge, the silicide layer 70 covers a top surface of the body part and a top surface of the capping pattern (Fig. 12), the body part includes: a first semiconductor pattern 62 of the plurality of semiconductor patterns having a valley on a top surface of the first semiconductor pattern; a second semiconductor pattern 64-1 (i.e., “64 is made of one or more layers…”, column 6, lines 9-13) of the plurality of semiconductor patterns filling the valley; and a third semiconductor pattern 64-2 (i.e., another “one or more layers” of 64)  that is an 
 Lee does not disclose a silicon content of the third semiconductor pattern 64-2 is about 95 at% to about 100 at%.
However, Tai (Figs. 1 and 8A-8B) teaches a source/drain pattern includes: a body part and a capping layer 95, the body part includes: a first semiconductor pattern 92B and a second semiconductor pattern 92S include silicon-germanium ([0027] and [0028]), and a third semiconductor pattern 92T includes silicon and a silicon content of the third semiconductor pattern 92T is about 95 at% to about 100 at% ([0030]).  Accordingly, it would have been obvious to form the third semiconductor pattern of Lee including a silicon content within a range as claimed because the silicon content could be optimized depending upon the charge carrier type which is desired for the third semiconductor pattern, as taught by Tai ([0030]).
Regarding claim 2, Tai further teaches that the capping pattern 95 may comprise Si or “other suitable materials” to help protect the underlying source/drain pattern from environmental effects ([0032]).  Accordingly, it would have been obvious to use any “other suitable materials” which include germanium as the material for the capping pattern because it is a matter of obvious design choice and the selection of any of these known materials to be used as the capping pattern for protecting the underlying source/drain pattern from environmental effects would be within the level of ordinary skill in the art. 
.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al and Tai et al as applied to claim 1 above, and further in view of Liao et al (US 9,614,085).
Lee does not disclose the source/drain pattern has a maximum width at a level at which the corner edge is located.
However, Liao (Fig. 8) teaches a semiconductor device comprising a source/drain pattern including: a body part 714 and a capping pattern 802 on the body part, and the source/drain pattern has a maximum width at a level at which the corner edge 701 is located.  Accordingly, it would have been obvious to further modify the device of Lee by providing the source/drain pattern having a maximum width at a level at which the corner edge is located because such modification would forming the body .
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwok et al (US 2011/0073952) in view of Liao et al (US 9,614,085).
Regarding claim 11, Kwok (Figs. 2A and 5) discloses a semiconductor device, comprising: a substrate 20 including an active pattern; a gate electrode 28 running across the active pattern and extending in a first direction; and a source/drain pattern adjacent to one side of the gate electrode and on an upper portion of the active pattern, wherein the source/drain pattern includes: a body part (36, 60) including a plurality of semiconductor patterns ([0022]); and a capping pattern 48 on the body part, wherein the body part (36, 60) has a first semiconductor pattern 60 that is an outermost one of the plurality of semiconductor patterns. the first semiconductor pattern 60 including silicon in an amount of about 95 at% to about 100 at% (i.e., silicon, [0022]), wherein the capping pattern 48 includes germanium, a germanium content of the capping pattern being about 5 at% to about 100 at% ([0020]), and wherein the capping pattern 48 covers one facet of the first semiconductor pattern 60 and exposes a corner edge of the body part
Kwok does not disclose the source/drain pattern has a maximum width at a level at which the corner edge is located.
However, Liao (Fig. 8) teaches a semiconductor device comprising a source/drain pattern including: a body part 714 and a capping pattern 802 on the body part, and the source/drain pattern has a maximum width at a level at which the corner edge 701 is located.  Accordingly, it would have been obvious to further modify the device of Kwok by providing the source/drain pattern having a maximum width at a level 
Regarding claim 12, Kwok further discloses a silicide layer 54 (see Fig. 7, [0024]) on the source/drain pattern and covering a top surface of the body part and a top surface of the capping pattern, but does not disclose an active contact electrically connected to the source/drain pattern through the silicide layer.
However, Glass (Fig. 1A) teaches a semiconductor device comprising: an active contact 129 electrically connected to the source/drain pattern through a silicide layer 125 ([0020]).  Accordingly, it would have been obvious to connect an active contact to the silicide layer formed on the source/drain pattern of Kwok because as is well known, such active contact would function as a source/drain electrode for the source/drain pattern.
Regarding claims 13-14, Kwok (Figs. 2A and 5) further discloses: the one facet of the first semiconductor pattern is a (111) plane ([0019]); and the body part includes a second semiconductor pattern 36 between the first semiconductor pattern 60 and the active pattern, and the second semiconductor pattern 36 includes silicon-germanium ([0022]).
Claims 11 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al (US 2019/0319098) in view of Liao et al (US 9,614,085).
Regarding claim 11, Tai (Figs. 1 and 8B) discloses a semiconductor device, comprising: a substrate 74 including an active pattern; a gate electrode 50 running across the active pattern and extending in a first direction; and a source/drain pattern 
Tai does not disclose the source/drain pattern has a maximum width at a level at which the corner edge is located.
However, Liao (Fig. 8) teaches a semiconductor device comprising a source/drain pattern including: a body part 714 and a capping pattern 802 on the body part, and the source/drain pattern has a maximum width at a level at which the corner edge 701 is located.  Accordingly, it would have been obvious to modify the device of Tai by providing the source/drain pattern having a maximum width at a level at which the corner edge is located because such modification would forming the body part having a maximum width that would enlarge the volume of the source/drain and reduce the source/drain resistance, as taught by Liao (column 9, lines 28-32).
Regarding claims 13-15, Tai (Figs. 1 and 8B) further discloses: the one facet of the first semiconductor pattern is a (111) plane (i.e., diagonal facet); the body part (92B, 92S) includes a second semiconductor pattern 92B between the first semiconductor pattern 92S and the active pattern, and the second semiconductor pattern 92B includes 
Regarding claim 16, Tai (Figs. 1, 8A and 8B) discloses a semiconductor device, comprising: a substrate 74 including an active pattern; a gate electrode 50 running across the active pattern and extending in a first direction (Fig. 1); and a source/drain pattern 94 ([0032]) adjacent to one side of the gate electrode and on an upper portion of the active pattern, wherein the source/drain pattern 94 includes: a body part (92B, 92S) including a plurality of semiconductor patterns ([0028]); and a capping pattern 92T on the body part, wherein the body part (92B, 92S) includes a corner edge that horizontally protrudes in the first direction, wherein the capping pattern 92T exposes the corner edge of the body part, and wherein a germanium content of the capping pattern 92T is greater than a germanium content of the body part ([0033]).
Tai does not disclose the source/drain pattern has a maximum width at a level at which the corner edge is located.
However, Liao (Fig. 8) teaches a semiconductor device comprising a source/drain pattern including: a body part 714 and a capping pattern 802 on the body part, and the source/drain pattern has a maximum width at a level at which the corner edge 701 is located.  Accordingly, it would have been obvious to modify the device of Tai by providing the source/drain pattern having a maximum width at a level at which the corner edge is located because such modification would forming the body part having a maximum width that would enlarge the volume of the source/drain and reduce the source/drain resistance, as taught by Liao (column 9, lines 28-32).

.
Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al and Liao et al as applied to claim 11 or 16 above, and further in view of Glass et al (US 2014/0001520).
Tai (Figs. 9A-9B) further discloses an active contact 146 electrically connected to the source/drain pattern, but does not disclose a silicide layer between the source/drain pattern and the active contact, wherein the silicide layer covers a top surface of the body part and a top surface of the capping pattern.
However, Glass (Fig. 1A) teaches a semiconductor device comprising: an active contact 129 electrically connected to the source/drain pattern through a silicide layer 125 ([0020]) between the source/drain pattern and the active contact and covering a top surface of the body part and a top surface of the capping pattern.  Accordingly, it would have been obvious to further modify the device of Tai by forming a silicide layer with the structures as set forth above because as is well known, such silicide layer would reduce the contact resistance between the active contact and the source/drain pattern.
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwok et al (US 2011/0073952) in view of Glass et al (US 2014/0001520) and Liao et al (US 9,614,085).
Regarding claim 16, Kwok (Figs. 2A and 5) discloses a semiconductor device, comprising: a substrate 20 including an active pattern; a gate electrode 28 running 
 Kwok does not disclose a germanium content of the capping pattern is greater than a germanium content of the body part.
However, Glass (Fig. 1A) teaches a semiconductor device comprising a source/drain pattern including: a body part 110 and a capping pattern 117 on the body part, and a germanium content of the capping pattern 117 ([0018]) is greater than a germanium content of the body part 110 ([0017]).  Accordingly, it would have been obvious to modify the device of Kwok by having a germanium content of the capping pattern greater than a germanium content of the body part because as is well known, such higher germanium capping pattern would help induce strain in the channel defined by the gate electrode. 
Kwok does not disclose the source/drain pattern has a maximum width at a level at which the corner edge is located.
However, Liao (Fig. 8) teaches a semiconductor device comprising a source/drain pattern including: a body part 714 and a capping pattern 802 on the body part, and the source/drain pattern has a maximum width at a level at which the corner edge 701 is located.  Accordingly, it would have been obvious to further modify the device of Kwok by providing the source/drain pattern having a maximum width at a level 
Regarding claims 17-18, Kwok (Figs. 2A and 5) further discloses: the corner edge is defined by a first facet and a second facet of the body part, and each of the first facet and the second facet is a (111) plane ([0019]); and the capping pattern 48 covers one or more of the first facet and the second facet.
Regarding claim 19, Kwok (Figs. 2A and 5) discloses a silicide layer 54 (see Fig. 7, [0024]) on the source/drain pattern and covering a top surface of the body part and a top surface of the capping pattern, but does not disclose an active contact electrically connected to the source/drain pattern through the silicide layer.
However, Glass (Fig. 1A) teaches a semiconductor device comprising: an active contact 129 electrically connected to the source/drain pattern through a silicide layer 125 ([0020]).  Accordingly, it would have been obvious to connect an active contact to the silicide layer formed on the source/drain pattern of Kwok because as is well known, such active contact would function as a source/drain electrode for the source/drain pattern.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection is applied in the current rejection.
Applicant (pages 13-19 of remark) argues that it would not be obvious to combine Liao with Tai or Kwok for teachings “the source/drain pattern has a maximum 
This argument is not persuasive because the motivation of forming the body part having a maximum width that would enlarge the volume of the source/drain and reduce the source/drain resistance, as taught by Liao (column 9, lines 28-32), would motivate one of ordinary skill in the art combining the references as suggested.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PHAT X CAO/           Primary Examiner, Art Unit 2817